FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                      UNITED STATES CO URT O F APPEALS
                                                                October 15, 2007
                                                     Elisabeth A. Shumaker
                               TENTH CIRCUIT             Clerk of Court



 RO BERT E. BIEHL,

          Plaintiff-Appellant,

 v.
                                                       No. 07-3232
                                                (D.C. No. 07-CV-4084-SAC)
 BRENDA STOSS, City of Salina
                                                         (D . Kan.)
 M unicipal Court Judge, and ROBERT
 A. THOM PSO N, City of Salina
 M unicipal Court Judge,

          Defendants-Appellees.



                             OR DER AND JUDGM ENT *


Before L UC ER O, HA RTZ, and GORSUCH, Circuit Judges.


      Robert Biehl filed a pro se suit seeking damages from two judges of the

City of Salina M unicipal Court, contending that they mishandled criminal

proceedings in w hich he w as charged and convicted of drunk driving. Because

judges are absolutely immune from claims for damages brought against them for




      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G ). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
actions taken in their official capacity, we affirm the district court’s dismissal of

the suit.

                                        ***

       Following a series of appearances before the City of Salina M unicipal

Court, stemming from drunk driving charges against him, M r. Biehl sued Brenda

Stoss and Robert Thompson, two of the judges w ho presided over his hearings. In

his complaint, M r. Biehl alleges that Judge Stoss and Judge Thompson failed to

appoint an attorney, to w hich he was entitled by law , to represent him; refused to

dismiss pending charges against him when police officers did not appear at

hearings; conducted a “phony” trial; and found him guilty. Furthermore, although

his complaint contains no allegations to this effect, M r. Biehl submitted with his

complaint a copy of a waiver of counsel bearing his signature, with a handwritten

note stating that the signature was forged.

       M r. Biehl sought both compensatory and punitive damages, although he did

not specify an amount due to his belief that “no amount could make up for [his]

losses.” The magistrate judge assigned the case granted M r. Biehl’s motion to

proceed in form a pauperis. The district court then dismissed the suit under 28

U.S.C. § 1915(e)(2)(B)(iii), which requires the dismissal at any time of a suit for

money damages brought against an official immune from such relief. M r. Biehl

appeals.

                                        ***

                                          -2-
      “W e review determinations of absolute immunity de novo.” Perez v.

Ellington, 421 F.3d 1128, 1133 (10th Cir. 2005) (citation omitted). In light of

M r. Biehl’s pro se status, we construe his complaint liberally. See Erickson v.

Pardus, 127 S.Ct. 2197, 2200 (2007); see also Andrews v. Heaton, 483 F.3d 1070,

1076 (10th Cir. 2007). However, even construing M r. Biehl’s complaint liberally,

we agree with the district court that it must be dismissed.

      Congress has provided that in suits proceeding in form a pauperis, “the

court shall dismiss the case at any time if the court determines that . . . the action

or appeal . . . seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B)(iii). It is “well established that absolute

immunity bars suits for money damages for acts made in the exercise of

prosecutorial or judicial discretion.” Andrews, 483 F.3d at 1076 (internal

quotation omitted). There are only two exceptions to judicial immunity: (1)

“actions not taken in the judge’s judicial capacity,” and, (2) actions of a judicial

nature “taken in the complete absence of all jurisdiction.” M ireles v. Waco, 502

U.S. 9, 11-12 (1991).

      Here, it is obvious from M r. Biehl’s allegations that his alleged injuries

arise from actions taken by Judge Stoss and Judge Thompson in their judicial

capacities. He alleges that, while presiding over his hearings, the judges did or

failed to do various things in relation to the charges pending against him, such as

failing to appoint counsel. Similarly, M r. Biehl does not challenge the

                                         -3-
jurisdiction of the Salina M unicipal Court. Finally, while a claim that a judge had

forged the signature of a defendant on a waiver of counsel form might not be

barred by judicial immunity, M r. Biehl has failed to allege that either defendant

forged his signature. His complaint contains no allegations regarding forgery at

all, and his handwritten note on the attached documents fails to specify which, if

either, of the defendants he believes forged his signature. Thus, neither exception

to judicial immunity applies, and the district court properly dismissed the suit.



                                        ***

      The judgment of the district court is affirmed.



                                       ENTERED FOR THE COURT



                                       Neil M . Gorsuch
                                       Circuit Judge




                                         -4-